Citation Nr: 1741569	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for foci of the venous ectasis left and right leg prior to December 16, 2013 and in excess of 10 percent thereafter.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for scarring for left leg.

4.  Entitlement to service connection for the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to March 2011 in the U.S. Army, including service in Southwest Asia.  The Veteran retired at the rank of major and was qualified as a chemical warfare, civil affairs, and psychological operations officer and paratrooper. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran initially requested a videoconference hearing in her November 2013 VA Form 9, which was subsequently withdrawn in April 2017.

The Veteran originally also appealed a denial of service connection for residual scars of the right leg varicose veins.  Based on an examination in December 2013, a Decision Review Officer (DRO) granted service connection for scarring for the right leg in January 2014.  The Veteran has not appealed the initial assignment of a noncompensable rating to this disability and, therefore, it is not before the Board at this time.

The issue of service connection for left knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's foci of the venous ectasis left and right leg were manifested by aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

2.  The Veteran does not have sinusitis.

3.  The Veteran does not have a disability associated with scarring of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent each for foci of the venous ectasis left and right leg have been met for the whole period on appeal; the criteria for a rating in excess of 10 percent each have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, Diagnostic Code 7199-7120 (2016).

2. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3. The criteria for service connection for the left leg have not been met.  
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

In a July 2017 brief to the Board, the Veteran's representative noted that the electronic file was incomplete because only 12 documents appeared in the Veterans Benefits Management System (VBMS) electronic file.  However, an additional 70 documents were viewable in the Virtual VA system, easily accessible from VBMS, and appear to be the complete file as the documents included service records and are dated from the Veteran's discharge from active duty.  The Veteran and her representative have not raised any other argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been found not to be appropriate and a single rating for the whole period on appeal is proper.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Foci of Venous Ectasis Right and Left Leg

The Veteran contends that she is entitled to a higher rating for the foci of the venous ectasis right and left leg.  See, e.g., April 2012 Statement in Support of Claim.  More specifically, she contended that after being on her feet for "8 hours" at work her "legs are throbbing with pain." 

38 C.F.R. § 4.20 provides that "[w]hen an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but anatomical localization and symptomatology are closely analogous."  The Board has considered rating the Veteran's venous ectasis of the left and right leg under other Diagnostic Codes, in order to provide her with the most beneficial rating.  As the criteria in Diagnostic Code 7120 most accurately describe the symptoms associated with the service-connected the venous ectasis of the left and right leg, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability. 

The Veteran's foci of the venous ectasis of the right and left extremity are rated by analogy under Diagnostic Code 7199-7120.  Under Diagnostic Code 7120 for varicose veins, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.
Prior to December 16, 2013

The Veteran had a pre-discharge examination in December 2010.  She reported she had bilateral varicose veins with surgery for over 15 years with edema, pain, aching and fatigue worsened by walking and standing.  She had corrective surgery and wore compression stockings and took aspirin as well as injections for relief.  Her functional impairment was described as "painful to stand and walk or sit for long periods of time." 

Upon examination, the lower extremities showed no gross abnormality in form or function.  There were residual areas of venous ectasis which did not infringe any form or function.  On the right leg, they measured 3 x 2.0 cm and 9 x 4.0 cm.  On the left leg they measured 3.5 x 0.5 cm and 1.3 x 0.4 cm.  The areas of venous ectasia are stable at present without the presence of complications.  The Veteran's gait was normal.  The examiner diagnosed foci of venous ectasis on legs, stable without complications and stated that any scars "are no longer confidently identifiable.  There are residual areas of venous ectasis which do not infringe on form or function."

A primary care note from December 2011 reported that the Veteran's "[e]xtremities [had] no edema, clubbing or cyanosis, no significant joint deformities, distal pulses present bilaterally[.]"

A medical professional noted in a May 2013 VA treatment record that the Veteran used TED stockings, but found no edema of the extremities.

The Veteran submitted a November 2013 VA Form 9 noting "painful" varicose legs in both veins after walking, compression hose did not help, and she had visible scarring.

A noncompensable evaluation is assigned if palpable or visible varicose veins are asymptomatic.  A higher evaluation of 10 percent is warranted when there is intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  

Here, a 10 percent evaluation is warranted.  The Veteran reported pain from standing or walking in December 2010 and the Veteran had been treated with "aspirin and injections" for relief, which would indicate that she had medical evidence of treatment for aching or fatigue, even if only aspirin and injunctions.  Additionally, she was proscribed compression hosiery, i.e. "TED stockings" by at least May 2013 and, according to the December 2013 VA examination discussed below, had "use of TED stockings" apparently from 2011-2013.  Therefore, the criteria for a 10 percent rating are appropriate.  This rating contemplates aching and fatigue of the extremity after prolonged standing or walking and use of compression hosiery.  This is consistent with the Veteran's description and is not contradicted by the medical evidence.  

A rating in excess of 20 percent is addressed for the whole period on appeal below.

From December 16, 2013

Veteran had an additional VA examination in December 2013.  She stated to the examiner that her scars on the right lower extremity have worsened since her last examination.  She claimed more pronounced scar, "shiny in appearance" with "intermittent pruritus at scar site" associated with sweating and increased pain at the end of the day.  She denied peripheral edema.  The Veteran reported that use of Ted Hose on a regular basis, but she reported that the hose were not helpful.  

The examiner found the Veteran had varicose veins with symptoms of aching and fatigue in both legs after prolonged standing or walking and incipient stasis pigmentation of the right leg.  The examination showed normal gait and she was not wearing TED hose at the time.  The right lower extremity had cluster of varicosities at superior lateral aspect of the lower leg (lateral to knee); this set of varicosities with moderate engorgement in comparison to other generalized varicosities of medial aspect of right lower extremity and left lower extremity varicosities.  The VA examination showed there is a surgical site on the right lower extremity with 2.5 by 0.5 cm hypopigmented scar without erythema and non-tender.  The varicosities were without tenderness bilaterally.  Pulses were popliteal, deep, and posterior tibial 2+ bilaterally.  The ankle/brachial index testing were not performed.  

After a review of all of the evidence, the Board finds that the criteria for a disability rating in excess of 10 percent for venous ectasis right and left leg are not met.  Moreover, in light of this finding, and as the criteria are successive, it cannot be said that the criteria for any higher rating are more nearly approximated than the criteria for a 10 percent rating. 

A higher evaluation of 20 percent is not warranted unless there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

The Board acknowledges the Veteran's assertions that she is entitled to a higher rating.  The VA examiners found that there was not edema as required for a 20 percent rating.  With respect to pain, the criteria for a 10 percent rating fully contemplate aching and fatigue of the extremities after prolonged standing or walking.  This is consistent with the Veteran's description. 

In sum, as the criteria for a 20 percent or higher rating are not met for the whole period on appeal, the Board concludes that an increased rating is not warranted for the period after December 2013.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background: Sinusitis

Service treatment records note assessment of chronic sinusitis in August 2010.  

At a pre-discharge examination in December 2010, the Veteran reported interference with breathing through the nose, hoarseness of voice, and pain.  She reported pressure in her forehead and temples when sick and reported headaches and tonsillar stones.  She stated it caused "functional impairment . . . described as significant discomfort."  She reported she been given "these diagnosis" (both sinusitis and allergic rhinitis) five years prior.

On examination, the examiner found no sinus tenderness and no sign of excessive secretion, purulent discharge, or nasal obstruction.  Paranasal sinus was negative.  The examiner did not find an active, acute, or chronic disease.  There was no tenderness over the sinuses.  Paranasal sinus X-ray was negative.

In December 2011, the Veteran reported to a VA clinic for "c/c mild head ache - from sinus stiffness/post nasal drip.  Denies any photosensitivity while have head ache- usually feels more feeling of pain in the afternoon then clears."  On examination, the examiner reported "nose: septum midline, mucosa appears congested, no tenderness in frontal or maxillary sinuses."  Assessment "[p]ossible allergic rhinitis type etiology/sinus congestion head ache."

A March 2013 VA annual physical note reported that the ears, noise, and throat were "clear."  The Veteran denied any ongoing medical problems and stated that "her allergy is not bad lately [and she is] not on any meds now."  Assessment was given of "allergic rhinitis non-active" and occasional "watery eyes" and use of an OTC antihistamine.

Factual Background: Left Leg Scarring 

Service treatment records note follow up on left leg varicosity in October 2004.  The examiner assessed status post scar excision after dermal necrosis for sclerotherapy.

The Veteran reported at her pre-discharge December 2010 examination that she had scarring on her left leg due to surgery in attempts to address the venous ectasia or varicose veins.  The examiner noted the skin was healthy in appearance, texture, and pigmentation.  No disfigurement from scars was apparent.  The examiner found that "scars from treatment" were "no longer confidently identifiable."  The surface of the scars "is flush with the surrounding skin and does not show any detectable significant alteration in sensory perception or vascular supply." 

In her April 2012 Statement in Support of claim, the Veteran reported that her scar tissue had changed in appearance and itched.

In a November 2013 VA Form 9, the Veteran claimed "highly visible" "scarring on my legs," but did not differentiate between left and right leg.

In the December 2013 VA examination, the Veteran claimed that her scars on the right lower extremity had worsened since the last examination, including having become "shiny in appearance w[ith] intermittent pruritus (at scar site)."  Right lower extremity scars were noted as "RLE w/ 2.5 x 0.5cm hypopigmented scar w[ith]o[ut] erythema and non-tender."  Pruritus at surgical site right lower extremity was noted.  The examiner reported that the Veteran had scars, but the scars were not painful and/or unstable and the total area of all related scars was less than 39 square cm (6 square inches).  The examiner did not report any similar findings for the lower left extremity.  The Veteran was subsequently granted service connected for scars of the right leg, but not for the left leg.

Legal Analysis for Sinusitis and Left Leg Scarring

The Board acknowledges that the Veteran had a onetime statement of sinusitis in service and that the Veteran contends, in her lay statements, that she has subjective symptoms of pain related to sinusitis and left leg scarring.  She is competent to make such statements.  However, in the absence of a current clinical diagnosis or manifestations of these disabilities supported by adequate pathology, service connection for each of the above must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

For sinusitis, although there was at one time a CT finding of sinusitis in the service treatment records, there is no evidence of sinusitis or residuals post-service.  The Veteran also contended that she received medication for sinusitis in December 2011.  See April 2012 Statement in Support of Claim.  However, that was actually for the already service connected "allergic rhinitis type," not sinusitis.  Additionally, there were no objective findings of sinusitis found at a pre-discharge examination.  The Veteran has not submitted any evidence of sinusitis post-service. 

For left leg scarring, there is simply no clinical diagnosis or manifestations of these disabilities, or residuals thereof, post-service or in her pre-service discharge examination. 

The diagnosis of a disability is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that she has a diagnosable sinusitis or left leg scarring disability post-service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, her lay opinion that she has any of the above disabilities is of little probative value.

With no objective diagnosis or manifestations of a disability with supporting pathology, the Board is left solely with the Veteran's complaints regarding the above disabilities post-service.  Therefore, service connection is not warranted for any of the above.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER


An initial 10 percent rating, but not higher, for venous ectasis of the left leg is  granted. 

An initial 10 percent rating, but not higher, for venous ectasis of the right leg is  granted. 

Service connection for sinusitis is denied.

Service connection for scarring for left leg is denied.


REMAND

The Veteran contends she has a disability of the left knee.  See December 2010 pre-discharge contractor examination (stating she had left knee issues following a fall while running in August 2009).  August 2009 service treatment records reported a left knee laceration.  

In December 2010, a VA contract examiner examined the Veteran's left knee and found no clinical evidence or pathology of a then-current left knee disability.  In an April 2012 Statement in Support of Claim she noted continued leg pain, namely "intermittent intensely painful episodes of pain in my left knee causing immobility.  The burst of sharp pain last for several minutes and are completely debilitating," but they only occurred when she was at home.  

A November 2013 VA Form 9 signed by the Veteran stated "left knee continues to lock on occasion, causing me to lose balance.  After sitting for more than 30-45 minutes, joint stiffens making it difficult to stand." 

The Veteran claims that she has had worsening of left knee symptoms, primarily locking and loss of balance.  The Veteran's last physical examination predates this statement and, therefore, the Veteran claims she has had a worsening of the disability now on appeal.  As this is lay observable, there is competent lay evidence of worsening manifestation since the last examination that may indicate a current disability.  The claim must be remanded for a new examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule a VA examination regarding the current existence of any left knee disability.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  A complete rationale for any opinions expressed should be provided.

3.  Undertake any further development necessary, and readjudicate the claim.  If any benefits sought remain denied, the AOJ should provide the Veteran and her representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


